Name: Commission Regulation (EEC) No 1880/77 of 17 August 1977 laying down detailed rules for the importation of olive oil from Lebanon
 Type: Regulation
 Subject Matter: Asia and Oceania;  EU finance;  taxation;  processed agricultural produce
 Date Published: nan

 18 . 8 . 77 Official Journal of the European Communities No L 210/ 11 COMMISSION REGULATION (EEC) No 1880/77 of 17 August 1977 laying down detailed rules for the importation of olive oil from Lebanon subject to production by the importer of proof that he has refunded to the exporter, subject to the maximum specified in the second indent of that Article, the special export charge deductible at the time of impor ­ tation into the Community. 2 . For the purpose of this Regulation, 'the exporter' means the person indicated on certificate EUR.l . 3 . The proof referred to in paragraph 1 may be supplied only by production of a receipt issued by a bank approved for the purpose into which the sum referred to in paragraph 1 has been paid by way of refund of the charge ; such receipt must contain at least the following :  the designation of the exporter,  the number of the document EUR.l relating to the transaction ,  the amount of the sum . During the period 1 July to 31 October 1977, the receipt referred to above may be also issued by a bank established in the importing Member State with which Lebanon has opened a special account for the purpose of refunding the charge in the currency of the abovementioned Member State. Where this is the case, Lebanon shall provide the Commission, which without delay shall inform the importing Member State, with all relevant particulars as to the opening of this account. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1620/77 of 18 July 1977 on imports of olive oil from Lebanon (*), and in particular Article 4 thereof, Whereas, by Regulation (EEC) No 1620/77, the Council adopted rules for the application of the special treatment of imports of olive oil from Lebanon provided for in the Agreement between the European Economic Community and Lebanon ; whereas detailed procedures must be adopted for the applica ­ tion of those rules ; Whereas Article 1 of Regulation (EEC) No 1620/77 provides that when Lebanon applies a special export charge on untreated olive oil the levy applicable shall be reduced by (i) 0-50 unit of account per 100 kilo ­ grams and (ii) an amount equal to that of the special charge levied, subject to a maximum of four units of account per 100 kilograms ; Whereas, in pursuance of Article 2 of Regulation (EEC) No 1620/77, the arrangements for reducing the levy are to be applied to all imports in respect of which it can be proved that the special charge is reflected in the import price ; whereas, for the purposes of applying the above arrangements, it should be laid down that the importer supply proof of having refunded the charge in question to the exporter ; Whereas, if the arrangements are to function correctly, the importer must be able to inform the exporter of the amount both of the levy and of the charge appli ­ cable to the imported product ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Article 2 The bodies responsible in the Member States for collecting the import levy shall issue to the importer a document containing the following information : (a) details of the export document as given under the heading 'Customs endorsement' on the certificate EUR.l relating to the product in question , or the number of that certificate ; (b) the net weight of the olive oil as recorded by the relevant authorities when customs import formali ­ ties are completed ; (c) the rate of the levy applicable to the product in question, as calculated in accordance with the pro ­ visions of Article 13 of Regulation No 136/ 66/EEC (2) or resulting from the invitation to HAS ADOPTED THIS REGULATION : Article 1 1 . Application of the arrangements provided for in Article 1 of Regulation (EEC) No 1620/77 shall be ( ») OJ No L 181 , 21 . 7 . 1977, p. 4. (2) OJ No 172, 30 . 9 . 1966, p . 3025/66 . No L 210/ 12 Official Journal of the European Communities 18 . 8 . 77 tender provided for in Regulation (EEC) No 2843/76 (*), less 0-50 unit of account per 100 kilo ­ grams ; (d) the amount of the special export charge refunded by the importer to the exporter. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 July 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 August 1977. For the Commission Finn GUNDELACH Vice-President (') OJ No L 327, 26 . 11 . 1976, p. 4.